Judgment of the Supreme Court, Kings County, rendered August 20, 1971, affirmed (CPL 470.05, subd. 1). There are two notices of appeal in the printed record on appeal. They are dated September 21, 1971 and October 13, 1971, respectively, more than 30 days after the rendition of the judgment. Accordingly, it patently appears that neither of those notices is effective to bring on this appeal (CPL 460.10, subd. 1). However, we 'have determined that the appeal was timely brought on the basis of defendant’s letter, dated September 10,1971, which was received by the clerk of the trial court and in which defendant sought leave to appeal in forma pauperis. We have treated the letter as an effective notice of appeal. Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.